DETAILED ACTION
	Claims 1-88 are currently pending in the instant application.  Claims 1, 46-49, 59, 60, 67, 67, 68, and 72 are rejected.  Claims 2, 4-9, 22-33, 47 and 71 are objected.  Claims 3, 10-21, 34-45, 50-58, 61-66, 69, 70, and 73-88 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-72 and the species of example 12-10: 
    PNG
    media_image1.png
    160
    280
    media_image1.png
    Greyscale
 in the reply filed on 4 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
For clarity the groups are provided below:
I.	Claims 1-72 drawn to products of the formula (I).
II.	Claims 73-88 drawn to methods of using the formula (I).
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 2, 4-9, 22-33, and 71 which are allowable, and further to the compounds 
    PNG
    media_image2.png
    197
    259
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    221
    189
    media_image3.png
    Greyscale
which are not allowable.
Claims 1, 2, 4-9, 22-33, 46-49, 59, 60, 67, 68, 71 and 72 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.  While claims 10 and 44 were indicated as reading on the elected species, as the elected species does not have R1 as heteroaryl (claim 10) or Y as heteroarylene (claim 44).  Claim 72 does read on the elected species.  
Claim Objections
Claims 2, 4-9, 22-33, and 71 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 47 is objected to because of the following informalities:  Claim 47 has “is” twice in a row.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Specifically, claim 47 limits claim 1 as follows: 
    PNG
    media_image4.png
    76
    649
    media_image4.png
    Greyscale
.  However, this limitation is the same as in claim 1:

    PNG
    media_image5.png
    58
    509
    media_image5.png
    Greyscale

 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 46-49, 59, 60, 67, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1014470-43-9.
Registry No. 1014470-43-9 is:

    PNG
    media_image6.png
    225
    272
    media_image6.png
    Greyscale
which corresponds to the formula (I) wherein R1 is hydrogen; X is CR7; R7 is hydrogen; R12 is hydrogen; R3 is C1 alkyl; R8 is C2 alkyl; Y is a bond; R4 is aryl substituted with one R5 which is alkoxy.  Solubility data is provided for the registry number in unbuffered water.
Claim(s) 1, 46, 47, 67, 68, and 72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Registry No. 1960573-90-3.
Registry No. 1960573-90-3 is:

    PNG
    media_image3.png
    221
    189
    media_image3.png
    Greyscale
which corresponds to the formula (I) wherein R1 is hydrogen; X is CR7; R7 is hydrogen; R12 is hydrogen; R3 is hydrogen; R8 is C1 alkyl; Y is a bond; R4 is heteroaryl substituted with one R5 which is C1alkyl.  Solubility data is provided for the registry number in unbuffered water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					19 May 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600